                               1
                                   The Cardoza Law Corporation
                               2   Michael F. Cardoza, Esq. (SBN: 194065)
                                   Mike.Cardoza@cardozalawcorp.com
                               3
                                   Lauren B. Veggian, Esq. (SBN: 309929)
                               4   Lauren.Veggian@cardozalawcorp.com
                                   548 Market St. #80594
                               5
                                   San Francisco, CA 94104
                               6   Telephone: (415) 488-8041
                                   Facsimile: (415) 651-9700
                               7
                                   Attorneys for Plaintiff,
                               8   Darryl A. Scott, Jr.
                               9
                                                     UNITED STATES DISTRICT COURT
                              10                               FOR THE
                              11
                                                   NORTHERN DISTRICT OF CALIFORNIA
THE CARDOZA LAW CORPORATION




                              12    DARRYL A. SCOTT, JR.;                   Case Number: 4:19-cv-04292-HSG
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              13                Plaintiff,                  HON. JUDGE HAYWOOD S.
                                                                            GILLIAM, JR.
                              14                        v.
                                                                            JOINT STIPULATION OF
                              15    I.C. SYSTEM, INC., EXPERIAN             DISMISSAL OF DEFENDANT
                                    INFORMATION SOLUTIONS,                  TRANSUNION, LLC &
                              16    INC., TRANSUNION, LLC,                  ORDER OF DISMISSAL
                                    AND DOES 1 THROUGH 20,                  PURUSANT TO FRCP 41(A)
                              17    INCLUSIVE;
                              18
                                                Defendants.
                              19
                                   ///
                              20
                                   ///
                              21

                              22   ///
                              23   ///
                              24

                              25

                              26

                              27

                              28
                                   JOINT STIPULATION OF DISMISSAL OF DEFENDANT TRANSUNION, LLC & ORDER OF
                                   DISMISSAL PURSUANT TO FRCP 41 (A) CASE NO: 4:19-CV-04292-HSG
                               1         Plaintiff DARRYL A. SCOTT, JR., and Defendant TRANSUNION, LLC
                               2   hereby stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that Defendant
                               3   TransUnion, LLC be dismissed without prejudice as to all claims and causes of action.
                               4

                               5   DATED: October 23, 2019              THE CARDOZA LAW CORPORATION
                               6                                          BY: /S/ LAUREN B. VEGGIAN
                                                                          MICHAEL F. CARDOZA, ESQ.
                               7
                                                                          LAUREN B. VEGGIAN, ESQ.
                               8                                          ATTORNEYS FOR PLAINTIFF,
                                                                          DARRYL A. SCOTT, JR.
                               9

                              10
                                   DATED: October 23, 2019                SCHUCKIT & ASSOCIATES, P.C.
                              11

                              12                                          BY: /S/ DEBRA A. MILLER, ESQ.
THE CARDOZA LAW CORPORATION




                                                                          DEBRA A. MILLER, ESQ.
                              13                                          ATTORNEYS FOR TRANSUNION, LLC
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14

                              15   DATED: October 23, 2019                JONES DAY

                              16                                          BY: /S/ KELSEY C. DAVIDSON, ESQ.
                                                                          KELSEY C. DAVIDSON, ESQ.
                              17
                                                                          ATTORNEYS FOR EXPERIAN INFORMATION
                              18                                          SOLUTIONS, INC.
                              19
                                   DATED: October 23, 2019                YU | MOHANDESI LLP
                              20

                              21                                          BY: /S/ BRETT B. GOODMAN, ESQ.
                                                                          BRETT B. GOODMAN, ESQ.
                              22                                          TAMAR ELLYIN, ESQ.
                              23                                          ATTORNEYS FOR I.C. SYSTEM, INC.
                              24

                              25

                              26

                              27

                              28


                                   JOINT STIPULATION OF DISMISSAL OF DEFENDANT TRANSUNION, LLC & ORDER OF
                                   DISMISSAL PURSUANT TO FRCP 41 (A) CASE NO: 4:19-CV-04292-HSG   Page 2 of 4
                               1
                                                ATTESTATION AND CERTIFICATE OF SERVICE
                               2
                                         I, Lauren B. Veggian, am the ECF user whose identification and password are
                               3
                                   being used to file this document and I hereby attest that all counsel whose electronic
                               4
                                   signatures appear within it provided their authority and concurrence.
                               5
                                         I also hereby certify that on October 23, 2019, I electronically filed a true and
                               6
                                   correct copy of the foregoing Joint Stipulation of Dismissal of Defendant TransUnion,
                               7   LLC & [Proposed] Order of Dismissal Pursuant to FRCP 41(a) with the Clerk of the
                               8   Court for the United States District Court for the Northern District Of California using
                               9   the CM/ECF system. I also certify that all participants in this case are registered
                              10   CM/ECF users, and service will be accomplished by the CM/ECF system.
                              11
                                                                           THE CARDOZA LAW CORPORATION
                              12
THE CARDOZA LAW CORPORATION




                                   DATED: October 23, 2019                 BY: /S/ LAUREN B. VEGGIAN
                              13
    SAN FRANCISCO, CA 94104




                                                                           MICHAEL F. CARDOZA, ESQ.
     548 MARKET ST. #80594




                              14                                           LAUREN B. VEGGIAN, ESQ.
                                                                           ATTORNEYS FOR PLAINTIFF,
                              15
                                                                           DARRYL A. SCOTT, JR.
                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   JOINT STIPULATION OF DISMISSAL OF DEFENDANT TRANSUNION, LLC & ORDER OF
                                   DISMISSAL PURSUANT TO FRCP 41 (A) CASE NO: 4:19-CV-04292-HSG   Page 3 of 4
                               1
                                                                  ORDER OF DISMISSAL
                               2
                                         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
                               3
                                   41(a)(1)(A)(ii), IT IS ORDERED THAT DEFENDANT TRANSUNION BE, AND
                               4
                                   HEREBY IS, DISMISSED WITHOUT PREJUDICE as to all claims and causes of
                               5
                                   action.
                               6

                               7

                               8

                               9

                              10   HON. JUDGE HAYWOOD S. GILLIAM, JR.
                              11   United States Judge
                              12
                                   Dated: 10/24/2019
THE CARDOZA LAW CORPORATION




                              13
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   JOINT STIPULATION OF DISMISSAL OF DEFENDANT TRANSUNION, LLC & ORDER OF
                                   DISMISSAL PURSUANT TO FRCP 41 (A) CASE NO: 4:19-CV-04292-HSG   Page 4 of 4
